Citation Nr: 0511311	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-34 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of a left knee injury.

2.  Entitlement to service connection for dental conditions.

3.  Entitlement to service connection for headaches, an 
eating disorder, and loss of concentration secondary to 
anthrax immunization.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to September 
1995 and from December 1998 to November 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The RO, in pertinent part, granted 
service connection for residuals of a left knee injury and 
assigned a 10 percent rating effective December 2001.  The RO 
denied service connection for headaches, eating disorder, and 
loss of concentration secondary to anthrax immunization.

This matter also comes on appeal from a January 2004 rating 
decision, which denied service connection for PTSD and dental 
conditions.  The claims were merged on appeal in December 
2004.

A hearing was held on November 5, 2004, in North Little Rock, 
Arkansas, before Kathleen K. Gallagher, an Acting Veterans 
Law Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case. The transcript 
has been obtained and associated with the claims folder.  

The claims of entitlement to an initial rating in excess of 
10 percent disabling for residuals of a left knee injury and 
service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  Headaches, eating disorder, and loss of concentration are 
not related to the veteran's military service on any basis, 
to include as a result of anthrax immunization.

3.  There is no evidence of dental trauma in service.


CONCLUSIONS OF LAW

1.  The requirements for service connection for dental trauma 
have not been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2002); 
38 C.F.R. §§ 3.381, 4.150, 17.161 (2004). 

2.  Headaches, an eating disorder, and loss of concentration 
were not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1112, 1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The 2002 and 2003 claims appeared 
substantially complete on their face.  The veteran has 
clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the January 2003 and January 2004 
rating decisions, the August 2003 and August 2004 statements 
of the case (SOC), and the March 2003 and January 2004 
letters from the RO explaining the provisions of the VCAA.  

The March 2003 and January 2004 letters clearly indicated 
what type of evidence was necessary to establish service 
connection.  The letters specifically provided the veteran 
with notice of the VCAA and explained the respective rights 
and responsibilities under the VCAA.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). VA outpatient 
treatment records and reports of VA examination have been 
associated with the claims folder.  The veteran provided 
testimony before the undersigned Acting Veterans Law Judge in 
November 2004.  The transcript has been obtained and 
associated with the claims folder.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The veteran was clearly advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of three years to respond to that VCAA notice, and 
that the appellant has given no indication of additional 
evidence that has not been obtained, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

A VA examination is not necessary in the instant case. 
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claims. Id.  The requirements of 
the VCAA have been substantially met by the RO.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decisions were made subsequent 
to November 9, 2000, the date the VCAA was enacted.  Assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini II that essentially adopted the same 
rationale as its withdrawn predecessor, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, substantially complete applications were 
received in 2002 and 2003.  Thereafter, in the January 2003 
and January 2004 rating decisions, the RO denied the claims.  
Only after these rating actions were promulgated did the AOJ 
provide specific VCAA notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
See the references to the documents issued to the veteran set 
out above.  Because the VCAA notices in this case were not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the CAVC in Pelegrini II.  The CAVC did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant was not given prior to the first AOJ 
adjudications of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded opportunities to 
submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The March 2003 and January 2004 notices in 
essence invited the veteran to submit any evidence he 
had regarding the matters at issue.  Also, the Board 
notes that the medical records collectively address the 
relevant question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Service Connection

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

I.  Headaches, Eating Disorder, and Loss of Concentration

The veteran contends that as a result of anthrax 
immunizations received in service, he incurred headaches, an 
eating disorder, and loss of concentration. Specifically, he 
alleges that the service department lost his medical records, 
which caused him to receive two anthrax injections within 
seven days of each other and led to the claimed disorders.

 The Board has reviewed all the evidence of record, to 
include, but not limited to, contentions of the veteran, 
service medical and personnel records, VA outpatient 
treatment records, the transcript from the veteran's November 
2004 hearing, and reports of VA examination dated in 2002 and 
2003.  In light of the relevant laws and regulations, service 
connection for headaches, eating disorder, and loss of 
concentration secondary to anthrax vaccinations is not 
warranted.

To establish service connection for a disability, the veteran 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond, supra.   The veteran's claim fails to satisfy these 
threshold requirements.

In this regard, while the veteran's service medical records 
indicate the veteran received anthrax vaccinations in 
December 1998, April 1999, June 1999, and May 2000, the 
records were devoid of complaints of headaches, an eating 
disorder, or loss of concentration.  There was no indication 
in the veteran's shot record that he received two anthrax 
vaccinations within one week.

Post-service medical records associated with the claims 
folder are devoid of any complaints or diagnoses of 
headaches, an eating disorder, or loss of concentration 
secondary to anthrax vaccinations.  VA outpatient treatment 
records dated in 2003 and reports of VA examination dated in 
2002 and 2003 were also negative for complaints of headaches, 
an eating disorder, or loss of concentration.

As noted at the outset of the decision, the veteran has been 
notified of the evidence necessary to support a claim of 
entitlement to service connection.  The veteran has not 
provided any medical evidence that shows that he currently 
suffers from a disability as a result of anthrax 
vaccinations.  The CAVC has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by submission of evidence 
of a current disability, is not an impossible or onerous 
task. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, "[i]n the absence of proof of present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

A VA medical examination or medical opinion is not necessary 
to make a decision in the case at bar. 38 U.S.C. §5103A(d).  
As previously stated, there is no competent evidence of 
headaches, an eating disorder, or loss of concentration 
during the veteran's active duty service.  Moreover, there is 
no competent evidence that the veteran has a current 
disability. Id.  While the veteran himself has testified that 
he has headaches, an eating disorder, and loss of 
concentration as a result of anthrax vaccines received in 
service, the CAVC has made it clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1994).  

Consequently, the veteran's lay assertion that his current 
symptomatology was caused by his active service is neither 
competent nor probative of the issue in question. For this 
and the reasons listed above, as the preponderance of the 
evidence is against the veteran's claim, it must be denied.



II.  Dental Conditions

The veteran contends that he was elbowed in the front teeth 
during a basketball  game.  He has indicated that as a result 
of this injury he has false front teeth.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  

Applying the above criteria to the facts in this case, the 
Board finds that there is no basis for compensation for any 
dental disorder since both the regulations clearly provide 
that replaceable missing teeth are not disabling conditions 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment if certain criteria are met. 
38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In the present case, the veteran has alleged that he lost his 
front teeth due to an incident whereby he was elbowed in the 
mouth during a basketball game.  Service medical and dental 
records are negative for the claimed injury.  Dental 
treatment records show that in December 1998, tooth number 
nine was extracted.  In August 1999, tooth number 8 was 
extracted.  In November 2000, the veteran received a resin 
removable partial denture.   

Post-service records are negative for dental treatment.  As 
the veteran does not have one of the dental disorders listed 
under 38 C.F.R. § 4.150; there is no basis for an award of 
compensation based on the veteran's loss of teeth.  

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a dental disorder, for purposes of receiving 
VA outpatient treatment and services.  See 38 U.S.C. § 1712; 
38 C.F.R. §§ 3.381, 17.161.  The classes of eligibility for 
dental treatment are set forth in 38 C.F.R. § 17.161.  See 
38 U.S.C. § 1712.  Only three of those classes are 
potentially applicable in this case, which are analyzed 
below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150.  As such, the veteran does not satisfy Class I 
criteria.  38 C.F.R. § 17.161(a).
 
With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the veteran has not been 
previously awarded service connection for purposes of 
receiving VA outpatient dental treatment. Thus, he does not 
meet the Class II criteria.  38 C.F.R. § 17.161(b); see 
38 U.S.C. § 1712(a)(1)(B).  

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition, which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C). 
The veteran has not alleged that dental trauma resulted from 
combat wounds nor is there evidence to that affect. 
Additionally, as previously stated, there is no evidence in 
the record that the veteran suffered dental trauma in 
service. As such, the veteran does not meet the Class II (a) 
criteria for service connection for a noncompensable dental 
condition, which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161(c); see 38 U.S.C.A. 
§ 1712(a)(1)(B).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for loss 
of teeth.  The veteran's loss of teeth does not fall under 
the categories of compensable dental conditions set forth in 
38 C.F.R. § 4.150, and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection 
for the limited purpose of receiving VA treatment.  As such 
the claim is denied. 

ORDER

Entitlement to service connection for headaches, an eating 
disorder, and loss of concentration secondary to anthrax 
vaccinations is denied.

Entitlement to service connection for dental conditions is 
denied.


REMAND

The veteran has also filed claims of entitlement to service 
connection for PTSD and an initial rating in excess of 10 
percent disabling for residuals of a left knee injury.  A 
preliminary review of the claims folder reveals the claims 
are not ready for appellate disposition.

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The veteran essentially claims that his service-connected 
residuals of a left knee injury should be rated higher than 
the current 10 percent disabling rating.  Specifically, the 
veteran asserts that he is bothered on a constant basis with 
pain in the left knee, as well as functional limitation due 
to pain, popping, and grinding.  

The veteran is service connected for residuals of a left knee 
injury, evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257, for recurrent subluxation or 
lateral instability of the knee.  For the reasons discussed 
below, the veteran's claim must be remanded for another VA 
examination.  

The December 2002 VA examination is inadequate for rating 
purposes. First, there is no indication that the examiner 
reviewed the veteran's claims folder prior to examination.  
It is essential, both in the examination and in the 
evaluation of a disability, that each disability be viewed in 
relation to its history. 38 C.F.R. § 4.1.

Second, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use.  

In the instant case, as noted previously, the veteran is 
rated under Diagnostic Code 5257.  The rating criteria in 
Diagnostic Code 5257 do not include loss of range of motion.  
Therefore, 38 C.F.R. § § 4.40 and 4.45, with respect to pain 
on motion, are not applicable.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  However, the veteran's disability must 
still be considered under all diagnostic codes applicable to 
the knee, including those based on loss of range of motion.  
Therefore, when the veteran undergoes his VA examination, the 
examiner must follow the guidelines established in DeLuca.  

Finally, the last VA examination of record is dated in 
December 2002.  As the aforementioned report of examination 
is over two years old, a re-examination is necessary to 
verify whether there has been an improvement in the veteran's 
residuals of a left knee injury or a material change in 
disability. 38 C.F.R. § 3.327(a).

The veteran claims he is entitled to service connection for 
PTSD. Service connection for PTSD requires a diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f).

In various written statements and in testimony at a November 
2004 Travel Board hearing, the veteran has reported several 
stressors associated with his PTSD.  He contends that he 
witnessed the following: a fellow soldier break the knees and 
legs of another soldier; seeing someone shoot himself during 
a drill; and one of his roommates in Bosnia killed himself.  

There has been inadequate development of the veteran's claim 
based on the evidence already of record.  Specifically, 
attempts have not been made to verify the asserted in-service 
stressors.  The evidence necessary to establish the 
occurrence of a stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
official records, including recognized military combat 
citations, or other supportive evidence. If VA determines 
that the veteran engaged in combat with the enemy and an 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

If however, the VA determines that the veteran did not engage 
in combat with the enemy or that the veteran engaged in 
combat with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

A remand is necessary to attempt verification of the 
stressors, to include verification of whether the veteran 
engaged in combat with the enemy.  VBA AMC should first 
request from the veteran a comprehensive statement regarding 
the asserted in-service stressors.  In addition to a detailed 
description of the events, the veteran should be asked to 
provide the dates, locations, and units of assignment where 
the asserted in-service stressors occurred.  Once the 
information is received, VA should review the file and 
prepare a summary of all the claimed stressors.  This summary 
must be prepared whether or not the veteran provides 
additional information as requested above.  The summary and a 
copy of the veteran's DD-214 and any service personnel 
records associated with the claims folder should be sent to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and/or the appropriate record depository.   

Thereafter, it will be necessary under the VCAA for the 
veteran to be examined for the purpose of having a medical 
specialist express an opinion as to whether the veteran 
currently suffers from PTSD as a result of his active duty 
service.  38 U.S.C.A. § 5103A(d).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2. This veteran is seeking service 
connection for PTSD.  VBA AMC should 
request from the veteran a comprehensive 
statement regarding the asserted in-
service stressors.  In addition to a 
detailed description of the events, the 
veteran should be asked to provide the 
dates, locations, and units of assignment 
where the asserted in-service stressors 
occurred.  The veteran should be advised 
that this information is necessary to 
verify the asserted stressors and that he 
must be as specific as possible so an 
adequate search can be conducted.

3.  VBA AMC should obtain a service 
personnel record of assignments, such as 
provided on a DA Form 20, which shows the 
dates and places of the veteran's 
assignments during active duty.  In this 
regard, the Board notes that, in his 
descriptions of alleged stressful events 
that are already in the claims file, the 
veteran has not provided names of fellow 
servicemembers whom he alleges were 
killed or injured during service.  
However, he has provided the places where 
the alleged stressful events occurred and 
his DD Form 214 and other service 
personnel records limit the time periods 
during which he served in those places to 
such a degree that USASCRUR may be able 
to conduct a meaningful search based on 
the description of the stressors already 
of record on the PTSD Questionnaire and 
in the transcript from the hearing before 
the Board in November 2004.

Concerning this, the Board also notes 
that although Item 12f on the veteran's 
DD 214 indicates that he had no foreign 
service, Item 18 indicates that he did 
serve in Bosnia, where he claims certain 
stressful events occurred, from September 
2000 to December 2000.  In addition, on 
DA Form 638, Recommendation for Award, it 
is indicated that the veteran served in 
Bosnia-Herzegovinia in September 1999.  
Thus, a service personnel record of 
assignments, such as provided on a DA 
Form 20, which shows the dates and places 
of the veteran's assignments during 
active duty may help to verify the exact 
dates that the veteran served in certain 
places in order to limit the time period 
of a search for USASCRUR.

3.  Once the information requested above 
is received, VBA AMC should review the 
file and prepare a summary of all the 
claimed stressors.  This summary must be 
prepared whether or not the veteran 
provides additional information as 
requested above.  Then VBA AMC should 
prepare a letter asking USASCRUR to 
provide any available information, which 
might corroborate the veteran's asserted 
in-service stressors.  Please provide 
USASCRUR with the following: a copy of 
the aforementioned summary; copies the 
veteran's DD-214; and any service 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  

4.  Only after the development requested 
in paragraphs 1 through 3 is completed, 
VBA AMC should then arrange for the 
veteran to be examined by a psychiatrist 
in order to evaluate any present mental 
disorders, including PTSD. The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed. All diagnoses on Axis I though 
V should be reported, if found.  Upon 
examination of the veteran, the examiner 
should report whether a diagnosis of PTSD 
based on a finding of a credible/verified 
stressor can be made, under the criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, and 
whether it is at least as likely as not 
that any current diagnosis of PTSD is 
related to that credible/verified 
stressor.  Furthermore, the examiner 
should make a finding as to the extent, 
if any, of social and industrial 
impairment currently attributable to the 
veteran's overall psychiatric disability.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of a left knee 
injury.  The examiner is directed to look 
at all the medical records contained 
within the claims file and note said 
review in the examination report.  The 
examiner should provide diagnoses of all 
disorders of the veteran's left knee.  
Such tests as the examining physician 
deems appropriate should be performed.  
These tests should include a complete 
test of the range of motion of the 
veteran's left knee.  The examination 
report should include responses to the 
following medical questions:

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension in number of 
degrees?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
severe?  

c.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

6.  The veteran must be properly informed 
of his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD and an initial 
rating in excess of 10 percent disabling 
for residuals of a left knee injury. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 



remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


